Citation Nr: 1724530	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-34 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1971 to September 1977, as well as an additional, period of active duty for training from July 9, 1988, to July 23, 1988.  His awards include the National Defense Service Medal and the Rifle Marksman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was previously represented by the North Carolina Department of Veterans Affairs (NCDVA).  In September 2014, before certification of the appeal to the Board, the Veteran revoked power of attorney for NCDVA by way of a letter sent to the VA and indicated his desire to proceed pro se.  As the Veteran has not obtained another representative, the Board recognizes the Veteran as proceeding pro se in this appeal.

In September 2015, the Board remanded the current issue for further evidentiary development, which has been completed.

The Board notes that additional medical evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC).  In April 2017, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) review of that evidence.  The Board has accepted this evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2016).


FINDING OF FACT

The probative evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided to the Veteran in September 2014.  

The duty to assist has also been satisfied.  The Veteran's service treatment records and service personnel records are on file, as are various post-service medical records, VA examination reports, and a VA social work and industrial survey.  

The actions directed in the prior remand have been undertaken to the extent possible.  In September 2015, the RO sent a letter to the Veteran asking him to provide additional evidence and sent a VA Form 21-4192 to his employer.  The Veteran's employer responded with a completed form, and the Veteran provided additional medical records.  Additionally, a VA social work and industrial survey was conducted in June 2016.  As there has been substantial compliance with the prior remand instructions, no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998)).  Appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. TDIU

The Veteran is seeking entitlement to a total rating based on individual unemployability (TDIU) as a result of his service-connected disabilities.  He primarily contends that he has been rendered unemployable due to his service-connected depressive disorder.  In an October 2010 statement, the Veteran reported that his depressive disorder caused him to be unable to work.  In an April 2015 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran again asserted that he was unemployable due to his depressive disorder, and he reported similarly in October 2016.  The Veteran also contends that a TDIU rating is warranted based on the medical opinions of his treating physicians showing that he is unable to function due to his depressive disorder.  See April 2015 statement.  The Board also acknowledges that the Veteran stated during the October 2009 VA examination that his service-connected back and knee disability (as well as his non-service-connected toe injury and bad shoulder) caused him to retire.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

However, where the percentage requirements for a schedular TDIU are not met, entitlement to the benefits on an extraschedular basis may be considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A personalized and individualized assessment must be made on the basis of the medical and nonmedical evidence.  Todd v. McDonald, 27 Vet. App. 79 (2014).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).  In doing so, the Board must consider the evidence and expressly state whether the Veteran would be able to obtain or maintain a substantially gainful occupation-or, put another way, whether the Veteran is capable of more than marginal employment.  Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).

The Veteran is service-connected for depressive disorder, not otherwise specified associated with chronic lumbosacral strain (rated 50 from June 5, 2009, and 70 percent from June 11, 2012); post-operative right knee injury (rated 10 percent from January 30, 1998); and chronic lumbosacral strain (rated 10 percent from January 30, 1998).  Thus, the Veteran's combined rating was 20 percent from January 30, 1998; 60 percent from June 5, 2009; and 80 percent from June 11, 2012. 

Prior to June 11, 2012, the Veteran's depressive disorder was rated as 50 percent disabling.  VA determined, in a November 2009 rating decision, that the Veteran's depressive disorder is secondary to his chronic lumbosacral strain.  Thus, the depressive disorder and the chronic lumbosacral strain result from a common etiology and may be treated as one single disability rated as 60 percent disabling.  However, even when considering the depressive disorder and the lumbosacral disorder as having common etiology- prior to June 11, 2012, the Veteran does not meet the schedular criteria for TDIU as he did not have at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  However, from June 11, 2012, the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) as depressive disorder was rated 70 percent disabling.

In this case, the evidence shows the Veteran retired from his job as an x-ray technician at the Durham, North Carolina, VA Medical Center (VAMC) in April 2008, after working there since September 1977.  On his April 2015 application for TDIU, the Veteran indicated he completed two years of college without any other education or training.  He also indicated that, while employed, he lost 18 months of time due to his depressive disorder and left his job because of this disability.  He further indicated that he has not tried to obtain employment since he became too disabled to work in April 2007; he subsequently clarified that his employment ended in April 2008.  In an October 2015 statement, the Veteran's employer or supervisor at the VAMC reported that the Veteran worked as a diagnostic and radiological technician from August 1980 to April 2008, and that he terminated his employment due to his retirement.  The statement noted that the Veteran began receiving Civil Service Retirement System (CSRS) benefits beginning in May 2008. 

Pursuant to the Board's prior remand instructions, the Veteran was afforded a VA social work and industrial survey in June 2016.  He reported that he chose to work in radiology because it involved the least amount of patient contact and because it would have minimal impact on his knee and back pain.  He reported that while at the VAMC he did not get along with his co-workers, describing them as liars, backstabbers, and suck-ups, and he felt that "everything was against him."  When he spoke up about these conditions, he was blackballed and labeled as not being a "team player."  As a result, he preferred working the 8-hour night shift, which he did for 16 years, because it would limit his interactions with co-workers, supervisors, and patients.  He reported that because of these difficult interactions he retired as soon as he reached 31 years of employment, at which point he became eligible to receive federal employment benefits, his retirement goal.  Currently, the Veteran reported activities including using the computer, watching television, mowing his lawn, attending church, and fishing with a few friends.  The examiner noted that the Veteran's psychiatric disorder could mildly impact his occupational functioning, but that he was able to reduce problems by limiting his interactions with others by working the night shift.  On the physical portion of the survey, the examiner noted that the Veteran's service-connected back and right knee disabilities might require the use of an ergonomic work station or the need to shift position during a work shift, but would not impair his ability to perform sedentary tasks.  The examiner noted that the Veteran's mood disorder does not prevent him from completing sedentary tasks such as answering phones, filing papers, or other sedentary desk positions.

The record contains several private mental health evaluation reports, which, like the social work and industrial survey, note that the Veteran's depressive disorder symptoms would create difficulty in functioning in a workplace setting.  

In April 2009, L. G. a licensed psychological associate, evaluated the Veteran and  noted that the Veteran's depressive symptoms cause clinically significant impairment in his social, occupational, and personal functioning, and that his irritability and feelings of isolation severely limit his ability to initiate or sustain work relationships.  Therefore, she considered the Veteran to be permanently and totally disabled and unemployable.  L. G. provided similar evaluations in July 2009, October 2014 and November 2016.  

The Veteran also provided private psychological evaluation reports by Dr. H., a private physician, and Dr. R., a private psychologist.   

Following a June 2012 evaluation, Dr. H. reported that the Veteran was unable to sustain work relationships due to his service-connected posttraumatic stress disorder (PTSD) and is permanently and totally disabled and unemployable.  The Board notes that the Veteran is not service-connected for PTSD, and, although Dr. H. also diagnosed the Veteran with chronic major depression, he did not differentiate which symptoms were attributable to which diagnosis or indicate that he was unable to do so.  Given that a subsequent VA examiner found that it was possible to differentiate the symptoms attributable to each diagnosis, Dr. H.'s opinion discussing only the effects of his PTSD is of little probative value.  

In October 2016, Dr. R. stated that the Veteran worked as an x-ray technician for 16 years but did not get along with others at his job, and was only successful because he worked at night with few people around.  He also reported that the Veteran currently spends most of his time alone watching movies, reading, and using the computer.  Dr. R. found that the Veteran's depressive symptoms cause total occupational and social impairment.

The VA examination reports of record note similar symptoms.  During an October 2009 VA mental disorders examination the Veteran reported that he retired due to being eligible by his age or duration of work, as well as physical problems including his service-connected back and knee disabilities, as well as his non-service-connected toe injury and shoulder conditions.  He also explained that when he was working he worked night shifts because he did not get along with others.  The examiner noted that the Veteran's depressive symptoms result in decreased ability to connect with others and have meaningful interpersonal relationships, but the examiner noted the disability did not result in total occupational and social impairment.  

At the October 2013 VA examination, the Veteran reported having a positive and productive relationship with his co-workers but he reported having problems with supervisors throughout the years.  As a result, the October 2013 examiner stated that the Veteran's disability resulted in no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

The Veteran was afforded another VA examination in January 2017.  He reported that his irritability and need for isolation frequently interfered with establishing harmonious working relationships.  The Veteran stated that he watches television and movies and uses the computer every other day.  The examiner explained that the Veteran's depressive disorder would cause occupational and social impairment with deficiencies in most areas, as well as difficulty in adapting to stressful circumstances, including work or a worklike setting.   

After review of the record, the evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to obtain or maintain gainful employment at any time during the period under appeal.

The evidence of record shows that the Veteran's depressive symptoms have caused occupational impairment, including difficulty in interacting with co-workers and supervisors.  To this extent, the medical evidence of record, including the private evaluations provided by L. G., and Dr. R., is probative.  However, their opinions that the effects of the Veteran's depressive disorder have rendered him unemployable are afforded little weight, because applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib, 733 F.3d at 1354.   

In making that determination, the Board notes that on the October 2009 VA examination and June 2016 VA social work and industrial survey, the Veteran explained that his interpersonal difficulties did not lead to the termination of his employment.  Rather, he retired when he achieved his goal of 31 years of employment, at which point he became eligible to receive federal retirement benefits.  Although the Veteran has, at times, stated that he was rendered unemployable due to his depressive disorder, the Board finds his statements ascribing the end of his employment to achieving eligibility for retirement benefits to be of greater probative value, because they are supported by his employer's report that he ended his employment due to his retirement with benefits.   See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

The Board also finds that the Veteran's report of successfully working his 8-hour shift at night for 16 years weighs in favor of his ability to obtain and maintain gainful employment in a similar position, one which employs the Veteran's technical expertise but features limited social interaction.  See Todd, 27 Vet. App. at 86 (citing VA Gen. Coun. Prec. 75-91, at 8 (Dec. 27, 1991) (TDIU determinations are to be made based on factors affecting the individual Veteran, without regard to whether an "average person" would be rendered unemployable); Cantrell v. Shulkin, 15-3439, slip op. at 32-33 (U.S. Vet. App. Apr. 18, 2017) (where a Veteran's disabilities do not result in lost income or where legally required accommodations permit a veteran to maintain gainful employment, an award of TDIU does not serve its intended purpose) (Lance, J., concurring).  While the Veteran reported missing 18 months of work in his TDIU application, there is no indication that such affected his ability to maintain his employment.  To the contrary, the Veteran was consistently employed.  Concerning his post-employment activities, the Veteran's reported participation in solitary activities such as using the computer, reading, and watching movies and television also weighs in favor of his ability to follow an occupation involving limited interpersonal interactions, consistent with his education, training, and prior work experience.    

The Board points out that the occupational impairment averred to by the Veteran and reflected by the medical evidence is considered by the disability ratings assigned for his depressive disorder.  See 38 C.F.R. § 4.1 (2016) (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also Van Hoose, 4 Vet. App. at 363 ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").  

Finally, the Board acknowledges that the Veteran reported during the October 2009 VA examination that his service-connected right knee and back disabilities also contributed to his unemployment.  However, other than that statement, the Veteran has not further asserted that these disabilities have rendered him unemployable, and he has since related his unemployability only to his depressive disorder.  Nor does the evidence otherwise reflect unemployability due to those disabilities.  Notably, the Veteran reported during the social work and industrial survey that he chose to work in radiology because of its minimal impact on his knees and back.  The examiner who performed the physical portion of the survey similarly noted that these disabilities might require the use of an ergonomic work station or the need to shift position during a work shift, but would not impair his ability to perform sedentary tasks.  There is no medical evaluation of record to the contrary.  

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities have rendered him unable to obtain and maintain gainful employment consistent with his education, training, and prior work experience.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to a TDIU is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

	


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


